Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice of Allowance 
Claims 1, 4, and 6 are allowed.  All rejections are withdrawn.  The amendments dated 6-30-2022 are entered in full.  
Examiner’s Statement of Reasons For Allowance 
Although each element is known individually in the prior art, the prior art fails to disclose or suggest either individually or in combination with any other prior art of record the combination of elements of claim 1.   Any comment to the Examiner's Statement of Reasons for Allowance should be filed with the issue fee and should be labeled comments to the Examiner's Statement of Reasons for Allowance. 
	The prior art fails to disclose or suggest either individually or together with any other prior art of record “[a]n electric surfboard, comprising: 
a battery pack, 
a power unit, 
a lease control unit, 
an auxiliary steering unit and 
a controller; wherein
the battery pack is configured to supply power for the electric surfboard;
the power unit is connected to the battery pack, and configured to propel the electric surfboard and 
control a speed of the electric surfboard under cooperation of the controller;
the lease control unit includes 
a control CPU, and 
the control CPU is configured to acquire a charge and discharge cycle count of the battery pack; and
the lease control unit is connected to the power unit and the auxiliary steering unit, and 
configured to acquire location information, 
an advancement direction and 
a battery state of the electric surfboard, and 
additionally adjust and control the electric surfboard under cooperation of the auxiliary steering unit in addition to a user adjustment and control;
wherein the lease control unit comprises 
a communication module, 
a GPS-based positioning module, 
a direction checking module and 
a direction indicating module:
wherein the communication module is configured to 
carry out long-distance communication with 
a wireless gate of at a lease station;
wherein the GPS-based positioning module is configured to 
acquire the location information of 
the electric surfboard;
wherein the direction checking module is configured to acquire the advancement direction of the current electric surfboard; 
wherein the direction indicating module is configured to display a direction for returning to the lease station;
wherein the control CPU is connected to 
the communication module, 
the GPS-based positioning module, 
the direction checking module and 
the direction indicating module respectively, and 
is configured to acquire the location information of 
the electric surfboard, 
acquire the advancement direction of the 
electric surfboard from the direction checking module, 
and acquire the battery state of the battery pack via the electric surfboard, 
wherein the battery state comprises 
a remaining power amount;
wherein the communication module is 
further configured to determine 
the lease station by the communication module, 
and control CPU is further configured to 
additionally adjust the advancement direction of the electric surfboard to face towards the lease station such that the electric surfboard advances towards the lease station under 
cooperation of the control CPU and 
the auxiliary steering unit 
if the control CPU determines that the electric surfboard is located outside a lease range of the lease station;
wherein the lease control unit is further configured to, 
if the control CPU of the lease control unit 
determines that the remaining power amount of 
the electric surfboard approaches 
a power amount for returning to the lease station, 
additionally control the electric surfboard to 
decelerate by the power unit, and 
additionally adjust the advancement direction of 
the electric surfboard to face towards the lease station such that the electric surfboard advances towards the lease station based on the location information of 
the electric surfboard and the battery state of the electric surfboard”.
	Donnelly discloses a charging station for a rideshare. Donnelly is silent as to “[a]n electric surfboard, comprising: 
a battery pack, 
a power unit, 
a lease control unit, 
an auxiliary steering unit and 
a controller; wherein
the battery pack is configured to supply power for the electric surfboard;
the power unit is connected to the battery pack, and configured to propel the electric surfboard and 
control a speed of the electric surfboard under cooperation of the controller;
the lease control unit includes 
a control CPU, and 
the control CPU is configured to acquire a charge and discharge cycle count of the battery pack; and
the lease control unit is connected to the power unit and the auxiliary steering unit, and 
configured to acquire location information, 
an advancement direction and 
a battery state of the electric surfboard, and 
additionally adjust and control the electric surfboard under cooperation of the auxiliary steering unit in addition to a user adjustment and control;
wherein the lease control unit comprises 
a communication module, 
a GPS-based positioning module, 
a direction checking module and 
a direction indicating module:
wherein the communication module is configured to 
carry out long-distance communication with 
a wireless gate of at a lease station;
wherein the GPS-based positioning module is configured to 
acquire the location information of 
the electric surfboard;
wherein the direction checking module is configured to acquire the advancement direction of the current electric surfboard; 
wherein the direction indicating module is configured to display a direction for returning to the lease station;
wherein the control CPU is connected to 
the communication module, 
the GPS-based positioning module, 
the direction checking module and 
the direction indicating module respectively, and 
is configured to acquire the location information of 
the electric surfboard, 
acquire the advancement direction of the 
electric surfboard from the direction checking module, 
and acquire the battery state of the battery pack via the electric surfboard, 
wherein the battery state comprises 
a remaining power amount;
wherein the communication module is 
further configured to determine 
the lease station by the communication module, 
and control CPU is further configured to 
additionally adjust the advancement direction of the electric surfboard to face towards the lease station such that the electric surfboard advances towards the lease station under 
cooperation of the control CPU and 
the auxiliary steering unit 
if the control CPU determines that the electric surfboard is located outside a lease range of the lease station;
wherein the lease control unit is further configured to, 
if the control CPU of the lease control unit 
determines that the remaining power amount of 
the electric surfboard approaches 
a power amount for returning to the lease station, 
additionally control the electric surfboard to 
decelerate by the power unit, and 
additionally adjust the advancement direction of 
the electric surfboard to face towards the lease station such that the electric surfboard advances towards the lease station based on the location information of 
the electric surfboard and the battery state of the electric surfboard”.



	 
	Donngguan discloses an electric surfboard that has a battery pack.  The device has a propulsion unit.  Donngguan is silent as to “[a]n electric surfboard, comprising: 
a battery pack, 
a power unit, 
a lease control unit, 
an auxiliary steering unit and 
a controller; wherein
the battery pack is configured to supply power for the electric surfboard;
the power unit is connected to the battery pack, and configured to propel the electric surfboard and 
control a speed of the electric surfboard under cooperation of the controller;
the lease control unit includes 
a control CPU, and 
the control CPU is configured to acquire a charge and discharge cycle count of the battery pack; and
the lease control unit is connected to the power unit and the auxiliary steering unit, and 
configured to acquire location information, 
an advancement direction and 
a battery state of the electric surfboard, and 
additionally adjust and control the electric surfboard under cooperation of the auxiliary steering unit in addition to a user adjustment and control;
wherein the lease control unit comprises 
a communication module, 
a GPS-based positioning module, 
a direction checking module and 
a direction indicating module:
wherein the communication module is configured to 
carry out long-distance communication with 
a wireless gate of at a lease station;
wherein the GPS-based positioning module is configured to 
acquire the location information of 
the electric surfboard;
wherein the direction checking module is configured to acquire the advancement direction of the current electric surfboard; 
wherein the direction indicating module is configured to display a direction for returning to the lease station;
wherein the control CPU is connected to 
the communication module, 
the GPS-based positioning module, 
the direction checking module and 
the direction indicating module respectively, and 
is configured to acquire the location information of 
the electric surfboard, 
acquire the advancement direction of the 
electric surfboard from the direction checking module, 
and acquire the battery state of the battery pack via the electric surfboard, 
wherein the battery state comprises 
a remaining power amount;
wherein the communication module is 
further configured to determine 
the lease station by the communication module, 
and control CPU is further configured to 
additionally adjust the advancement direction of the electric surfboard to face towards the lease station such that the electric surfboard advances towards the lease station under 
cooperation of the control CPU and 
the auxiliary steering unit 
if the control CPU determines that the electric surfboard is located outside a lease range of the lease station;
wherein the lease control unit is further configured to, 
if the control CPU of the lease control unit 
determines that the remaining power amount of 
the electric surfboard approaches 
a power amount for returning to the lease station, 
additionally control the electric surfboard to 
decelerate by the power unit, and 
additionally adjust the advancement direction of 
the electric surfboard to face towards the lease station such that the electric surfboard advances towards the lease station based on the location information of 
the electric surfboard and the battery state of the electric surfboard”.




	Wannibushi teaches a lease control that can acquire a charge and a discharge cycle.  Wannibushi is silent as to “[a]n electric surfboard, comprising: 
a battery pack, 
a power unit, 
a lease control unit, 
an auxiliary steering unit and 
a controller; wherein
the battery pack is configured to supply power for the electric surfboard;
the power unit is connected to the battery pack, and configured to propel the electric surfboard and 
control a speed of the electric surfboard under cooperation of the controller;
the lease control unit includes 
a control CPU, and 
the control CPU is configured to acquire a charge and discharge cycle count of the battery pack; and
the lease control unit is connected to the power unit and the auxiliary steering unit, and 
configured to acquire location information, 
an advancement direction and 
a battery state of the electric surfboard, and 
additionally adjust and control the electric surfboard under cooperation of the auxiliary steering unit in addition to a user adjustment and control;
wherein the lease control unit comprises 
a communication module, 
a GPS-based positioning module, 
a direction checking module and 
a direction indicating module:
wherein the communication module is configured to 
carry out long-distance communication with 
a wireless gate of at a lease station;
wherein the GPS-based positioning module is configured to 
acquire the location information of 
the electric surfboard;
wherein the direction checking module is configured to acquire the advancement direction of the current electric surfboard; 
wherein the direction indicating module is configured to display a direction for returning to the lease station;
wherein the control CPU is connected to 
the communication module, 
the GPS-based positioning module, 
the direction checking module and 
the direction indicating module respectively, and 
is configured to acquire the location information of 
the electric surfboard, 
acquire the advancement direction of the 
electric surfboard from the direction checking module, 
and acquire the battery state of the battery pack via the electric surfboard, 
wherein the battery state comprises 
a remaining power amount;
wherein the communication module is 
further configured to determine 
the lease station by the communication module, 
and control CPU is further configured to 
additionally adjust the advancement direction of the electric surfboard to face towards the lease station such that the electric surfboard advances towards the lease station under 
cooperation of the control CPU and 
the auxiliary steering unit 
if the control CPU determines that the electric surfboard is located outside a lease range of the lease station;
wherein the lease control unit is further configured to, 
if the control CPU of the lease control unit 
determines that the remaining power amount of 
the electric surfboard approaches 
a power amount for returning to the lease station, 
additionally control the electric surfboard to 
decelerate by the power unit, and 
additionally adjust the advancement direction of 
the electric surfboard to face towards the lease station such that the electric surfboard advances towards the lease station based on the location information of 
the electric surfboard and the battery state of the electric surfboard”.
	Jiang teaches a lease control unit that is connected to a power control unit and an auxiliary steering unit. 
	Jiang is silent as to “[a]n electric surfboard, comprising: 
a battery pack, 
a power unit, 
a lease control unit, 
an auxiliary steering unit and 
a controller; wherein
the battery pack is configured to supply power for the electric surfboard;
the power unit is connected to the battery pack, and configured to propel the electric surfboard and 
control a speed of the electric surfboard under cooperation of the controller;
the lease control unit includes 
a control CPU, and 
the control CPU is configured to acquire a charge and discharge cycle count of the battery pack; and
the lease control unit is connected to the power unit and the auxiliary steering unit, and 
configured to acquire location information, 
an advancement direction and 
a battery state of the electric surfboard, and 
additionally adjust and control the electric surfboard under cooperation of the auxiliary steering unit in addition to a user adjustment and control;
wherein the lease control unit comprises 
a communication module, 
a GPS-based positioning module, 
a direction checking module and 
a direction indicating module:
wherein the communication module is configured to 
carry out long-distance communication with 
a wireless gate of at a lease station;
wherein the GPS-based positioning module is configured to 
acquire the location information of 
the electric surfboard;
wherein the direction checking module is configured to acquire the advancement direction of the current electric surfboard; 
wherein the direction indicating module is configured to display a direction for returning to the lease station;
wherein the control CPU is connected to 
the communication module, 
the GPS-based positioning module, 
the direction checking module and 
the direction indicating module respectively, and 
is configured to acquire the location information of 
the electric surfboard, 
acquire the advancement direction of the 
electric surfboard from the direction checking module, 
and acquire the battery state of the battery pack via the electric surfboard, 
wherein the battery state comprises 
a remaining power amount;
wherein the communication module is 
further configured to determine 
the lease station by the communication module, 
and control CPU is further configured to 
additionally adjust the advancement direction of the electric surfboard to face towards the lease station such that the electric surfboard advances towards the lease station under 
cooperation of the control CPU and 
the auxiliary steering unit 
if the control CPU determines that the electric surfboard is located outside a lease range of the lease station;
wherein the lease control unit is further configured to, 
if the control CPU of the lease control unit 
determines that the remaining power amount of 
the electric surfboard approaches 
a power amount for returning to the lease station, 
additionally control the electric surfboard to 
decelerate by the power unit, and 
additionally adjust the advancement direction of 
the electric surfboard to face towards the lease station such that the electric surfboard advances towards the lease station based on the location information of 
the electric surfboard and the battery state of the electric surfboard”.





Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN PAUL CASS whose telephone number is (571)270-1934. The examiner can normally be reached Monday to Friday 7 am to 7 pm; Saturday 10 am to 12 noon.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J Lee can be reached on 571-270-5965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEAN PAUL CASS/Primary Examiner, Art Unit 3668